Citation Nr: 0312178	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1946 to November 
1947, and from October 1948 to August 1969.  He died in 
November 1998.  The appellant is the veteran's surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death.

The Board remanded the case in August 2002 for the purpose of 
affording the appellant a hearing at the RO.  That hearing 
was held in September 2002.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for the cause of the veteran's death has been 
obtained, and the VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf.

2.  The veteran died in November 1998 due to obstructive 
jaundice due to metastatic cancer to the liver from an 
unknown primary cancer.

3.  During the veteran's lifetime, he did not establish 
service connection for any disabilities.

4.  The veteran's cancer was not present until many years 
after the veteran's separation from service.  

5.  The preponderance of the evidence shows that the 
veteran's cancer was not caused by exposure to 
electromagnetic fields, PCB's or any other incident in 
service.

6.  Service connected disability played no role in the events 
leading to the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's cancer was not incurred in service, 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1133 
(West 1991 and Supp. 2002 ); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310, 3.311 (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.311, 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the appellant with 
an explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The SSOC dated 
in September 2001 specifically addressed the requirements of 
the VCAA.  The basic elements for establishing service 
connection for the cause of death have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has had a hearing.  The RO made 
appropriate efforts to obtain all relevant evidence 
identified by the appellant.  The evidence includes the 
veteran's service medical records, post service treatment 
records pertaining to his fatal illness, and a copy of his 
death certificate.  There are also opinions from a physician 
regarding the likelihood that the death was due to exposure 
to a carcinogen in service.  In addition, the Board obtained 
an opinion from an oncologist.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background.

The veteran had active service from January 1946 to November 
1947, and from October 1948 to August 1969.  He died in 
November 1998.  The appellant is the veteran's surviving 
spouse.  She seeks service connection for the cause of the 
veteran's death.  She asserts that the veteran's work in 
service involved exposure to electromagnetic radiation from 
radar and other sources as well as exposure to PCBs, and that 
these exposures resulted in the cancer which led to the 
veteran's death.

A service personnel record dated in November 1947 shows that 
the veteran's military occupational specialty at that time 
was electronics technician's mate.  The veteran's DD 214 
dated in October 1952 shows that he was a radio mechanic.  A 
DD 214 dated in August 1969 shows that his military 
occupational specialties included school administrator, 
electronics engineer, director of naval communications, and 
staff communications.  As was noted above, the veteran 
retired in August 1969.

The veteran's service medical records do not contain any 
references to cancer.  The earliest post service medical 
records reflecting the presence of cancer are VA treatment 
records dated in 1998, approximately 29 years after 
separation from service.  A final VA hospital summary shows 
that the veteran was a 71 year old male who presented to a VA 
clinic on November 3, 1998, with epigastric pain over the 
past six years often requiring Alka-Seltzer.  Over the 
previous six months the pain had increased and in recent 
weeks had prevented eating.  He denied nausea or vomiting, 
but had noted that his stools were getting lighter in color 
and his urine darker.  He was also experiencing rib pain and 
back pain.  He was observed to be jaundiced and was referred 
to a VA medical center for evaluation.  

The veteran's abdominal pain, rib pain and anorexia worsened 
throughout the stay and his jaundice deepened.  On November 
12, 1998, he was transferred to another VA facility for 
evaluation of painful jaundice, and weight loss with 
radiographic evidence of intra-abdominal and bony lesions 
suggestive of a metastatic cancer.  His condition over the 
hospitalization deteriorated rapidly and his vital signs were 
noted to be absent on November 21, 1998.  The cause of death 
was determined to be obstructive jaundice secondary to 
metastatic cancer to the liver.  No autopsy was conducted.  

A VA pathology report shows that a biopsy of the liver 
collected on November 19, 1998, was interpreted as showing 
malignant cells from a poorly differentiated carcinoma.  A 
panel of immunostains was interpreted as being fairly non-
specific, but in the veteran would include pulmonary, 
pancreatic or possibly transitional cell carcinoma as the 
primary.  Other primary sites were considered possible but 
less likely.  

The veteran's death certificate indicates that the veteran 
died on November 21, 1998, as a result of obstructive 
jaundice due to (or as a consequence of) metastatic cancer to 
the liver due to an unknown primary cancer.  The estimated 
interval between the date of onset and the death was 6 
months.  It was indicated that tobacco use by the decedent 
probably contributed to the cause of death.  An autopsy was 
not performed.  

In support of her claim, the appellant has presented several 
opinions from the veteran's family physician, Todd J. Harris, 
D.O.  For example, in a letter dated in July 2000, he stated 
that "after reviewing additional medical and service 
records, I find it more probable than not that the frequent 
and ongoing exposures to hazards such as electromagnetic 
fields, PCB exposure, high voltages, antenna fields, 
transmitters, radar, and other such exposures, while in the 
military service, ultimately caused the cancers which 
resulted in his death."  Other letters from Dr. Harris dated 
in November 1999 and July 2001 contain similar opinions.  Dr. 
Harris and the appellant have submitted copies of scientific 
studies which they assert support their contentions.  The 
claims file also contains copies of studies obtained by the 
RO which reportedly show that studies have shown that a 
causal connection between power frequency fields and cancer 
is unlikely, and that evidence for carcinogenicity of PCBs in 
humans is inadequate.  

The Board requested a medical opinion regarding the issue on 
appeal in April 2002.  The resulting opinion, dated in May 
2002 was prepared by the director of the oncology service at 
a VA medical center.  The opinion reads as follows:

A case of a veteran who was for over 20 years 
employed by the military and worked as a radio-
mechanic and radar operator claiming exposure to 
both microwave radiofrequency from the radar and 
the chemical PCB from transformer oil is presented.  
The patient died 30 years after his last possible 
military exposure of a cancer of unknown primary 
metastatic to the liver and bones.  The primary 
could not be identified clinically and by imaging 
studies.  The metastatic disease was preceded by 
removal of a sebaceous cyst on the back, and by 
years of indigestion, which increased suddenly 
followed by jaundice.  We were asked whether 
exposure to microwave and other radio frequency 
electromagnetic files or exposure to PCB could have 
initiated the cancer, which ultimately led to death 
of the veteran.

Based on probability, the veteran had the highest 
chance to die of metastases of an occult lung 
cancer.  Thirty percent of all cancer deaths in US 
males are due to lung cancer and the proportion of 
lung cancer deaths is even higher in smokers, in 
particular smokers with COPD.  Both bone and liver 
metastases are very common in lung cancer.  
Elevated CE does not exclude lung cancer.  Lung 
cancer was never associated with either radio-
frequency or PCB exposure, whereas it is highly 
associated with smoking.  Moreover, this patient 
has smoking related lung damage documented by the 
presence of COPD.  Staining of the liver metastasis 
biopsy specimen for TTF-7 might help to establish 
the diagnosis of metastatic nonsmall cell lung 
cancer.

I would consider pancreatic cancer as the second 
most likely source of metastases.  Pancreatic 
cancer would explain the indigestion, which 
preceded the jaundice, CEA positivity as well as 
bone metastases.  Pancreatic cancer is associated 
with alcohol use.  The veteran had both a history 
of alcohol overuse and stigmata of heavy alcohol 
consumption e.g. fatty liver, gout, palmar 
erythema, Dupytren's contracture, and possible 
cirrhosis with hepatoma and AFP elevation.  No 
reports link pancreatic cancer to the type of 
exposure the [veteran's surviving spouse] claims.  
Ca 19-9 determination in a preserved serum sample 
might facilitate this diagnosis.

The patient had a troublesome sebaceous cyst 
removed from his back before the final phase of his 
disease.  I could not find the histology of this 
cyst in the patient's medical record.  Sebaceous 
cysts are associated with internal carcinomas in 
the Muir-Torre syndrome, which is part of the 
hereditary nonpolyposis colon cancer syndrome 
(HNPCC).  HNPCC is associated with right-sided 
colon primaries, which would manifest first with 
chronic anemia.  This was not found in the 
[veteran].  Pancreatic cancer might be associated 
with HNPCC.  Genetic analysis of microsatellite 
instability of the tumor would point towards HNPCC 
and a mutation of one of the six genes causing 
HNPCC would prove it.

There is no known connection between transitional 
cell cancer of the bladder, another distant 
possibility based on histology and metastatic 
distribution, and the risk factors that the veteran 
was exposed to.

There is a distant possibility that the poorly 
differentiated tumor metastatic to the liver and 
bone originated in fact in the sebaceous cyst.  
Cancers originating in sebaceous cysts are squamous 
cell cancers, often associated with hypercalcemia, 
which the patient did not have.  Though there is 
not a single piece of evidence in the literature 
about human sebaceous cyst carcinoma developing 
after PCB exposure, repeated PCB exposure can lead 
to concentration of PCB in sebaceous glands of 
animals.  The elapsed time of over 30 years, the 
lack of positive evidence for PCB induced cancers 
except rare reports of melanomas makes the 
connection between PCB exposure and sebaceous gland 
involvement highly unlikely.  A histologic 
reexamination of the sebaceous gland, which was 
removed from the patient's back and its 
interpretation in light of the liver metastases 
could be helpful.

Microwave frequency electromagnetic fields do not 
penetrate deep into the body.  With exposure to 
very intense fields warmth is felt in the skin.  
There are reports of superficial cancers possibly 
associated with such an exposure, e.g. melanoma of 
the iris, skin melanomas, testicular cancers. 
Though the patient was AFP+ the chance of 
testicular cancer in this patient with AFP of 150, 
liver metastases, absence of testicular mass, 
retroperitoneal lymphadenopathy or lung metastases 
is very low.

In summary, the patient died most likely of cancer 
associated with the well-known and very dangerous 
cancer risk factors of smoking and alcohol abuse.  
An inherited cancer syndrome is less likely.  There 
is little to no chance that his distant exposure to 
microwaves, radio-frequency EM fields or PCB could 
have caused the [veterans] cancer.

During a hearing held at the RO in September 2002, the 
appellant expressed her belief that the veteran's death 
resulted from exposure to radiation and PCB's.  She indicated 
her belief that such exposures may have caused the veteran's 
cancer or made him less able to resist the effects of 
diseases such as cancer.  She also reported that there was no 
history of cancer on either side of the veteran's family.  
The appellant presented a statement from D.B. dated in 
September 2002 which was to the effect that inspection of the 
"helix house" [where the veteran sometimes worked in 
service] often revealed dead field mice. 

III.  Legal Analysis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence which is of record shows that the disorders 
listed on the death certificate were not present until many 
years after the veteran's separation from service.  The Board 
notes that the veteran's service medical records do not 
contain any references to any type of cancer.  Certain 
diseases, including malignant tumors, have been designated as 
chronic and, absent affirmative evidence to the contrary, 
will be presumed service connected when manifested to a 
degree of 10 percent within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.  In this case, however, there 
is no evidence that the cancer which caused the veteran's 
death was present until many years after he was separated 
from the service.  The earliest post service medical 
treatment for cancer is dated in 1998.  

The Board notes that there are conflicting medical opinions 
regarding whether the veteran's death was attributable to his 
exposure in service.  The Board finds that the preponderance 
of the evidence on that issue is against the appellant's 
claim.  The Board concludes that the opinion from the VA 
oncologist (which weighs against the claim) has greater 
probative value than the opinion from Dr. Harris (which 
supports the claim).  The Board notes that the opinion by the 
VA oncologist took into account the possibility of other more 
likely causes of the veteran's cancer and contained a more 
through discussion of the issue.  The Board notes that Dr. 
Harris did not provide a detailed explanation for his 
conclusion that a electromagnetic radiation or PCB exposure 
in service, rather than cigarette smoking or alcohol 
consumption, was the cause of the cancer.  A bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  The Board notes that there is no 
clinical data or other rationale to support his opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).

The Board has noted that the appellant has presented copies 
of several articles pertaining to scientific studies as to 
the possible relationship between various diseases and 
exposure to electromagnetic radiation and/or PCBs.  The Board 
notes, however, that these are studies which pertained to 
persons other than the veteran.  Therefore, the articles 
cannot be said to contain medical opinion demonstrating that 
the veteran's cancer was attributable to electromagnetic 
radiation or PCB exposure in service.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  See also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).  To the extent that the 
appellant offers her own opinion that an injury or disease in 
service caused the veteran's death, that contention is not 
corroborated by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Van Slack v. 
Brown, 5 Vet. App. 499, 501 (1993) (holding that a veteran's 
widow was not capable of testifying as to matters involving 
medical causation such as the cause of the veteran's death).  

In summary, the evidence shows that the cancer which resulted 
in the veteran's death was not present during service or 
manifested within one year after service.  Moreover, the 
preponderance of the evidence shows that it was not caused by 
exposure to any electromagnetic radiation or substance in 
service.  Accordingly, the Board concludes that service-
connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

